Exhibit 10.22

 

Execution Copy

10/19/10

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Separation Agreement” or “Release”)
is entered into by and between SUPERMEDIA INC., a Delaware Corporation (the
“Company”), and SCOTT W. KLEIN (the “Executive”) and is made effective as of the
4th day of October, 2010.

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of May 30, 2008 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive have mutually agreed to terminate the
Employment Agreement; and

 

WHEREAS, the Company and the Executive desire to resolve any and all potential
disputes or claims or causes of action arising out of the Executive’s employment
with and separation from the Company.

 

THEREFORE, in consideration of the foregoing recitals and the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Executive voluntarily agree as follows:

 

1.             Termination of the Employment Agreement.  The Employment
Agreement between the Company and the Executive is hereby terminated and
cancelled, and neither Company nor Executive, or any of their respective heirs,
successors or assigns, shall have any further rights or obligations thereunder. 
No provisions of the Employment Agreement shall survive, its termination and
cancellation

 

--------------------------------------------------------------------------------


 

as effected herein except for the applicable provisions of Section 6.1,
Section 6.3, Section 6.4 (which shall be applied so that a “reduction”
thereunder includes a repayment by the Executive of an amount paid hereunder
such that all payments made or benefits provided under this Separation
Agreement, in the aggregate, following such reduction or repayment no longer
exceeds the Safe Harbor Amount (as defined in Section 6.4 of the Employment
Agreement)), Section 6.5, Section 7, Section 8, Section 9, Section 10,
Section 11, Section 12, Section 13, Section 15(b), Section 16 and Section 18 of
the Employment Agreement.

 

2.             Executive Compensation.  The Company shall pay or provide the
Executive with those payments and benefits pursuant to the Payment and Benefits
upon Termination of Employment provisions of Section 5.1 of the Employment
Agreement, which payments and benefits shall be delineated on Exhibit A attached
hereto.

 

3.             Release and Discharge.  In consideration of the premises and the
payments and benefits to be made or provided by the Company to the Executive
under this Release and the Employment Agreement, the Executive, for the
Executive and for the executors and administrators of the Executive’s estate,
heirs, successors and assigns, hereby releases and forever discharges the
Company and its officers, directors, employees and stockholders from any and all
claims, actions, causes of action, suits, sums of money, debts, dues, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, demands or damages of any nature whatsoever or by reason of any
matter, cause or thing regardless of whether known or unknown at present, which
against the Company or any of its officers, directors, employees or stockholders
Executive ever had, now has or may have arising

 

2

--------------------------------------------------------------------------------


 

out of or relating to any transaction, dealing, relationship, conduct, act or
omission, or any other matters or things occurring or existing at any time prior
to and including the date of this Release (collectively defined herein as
“Claims”). This Release includes, but is not limited to, all Claims the
Executive might have under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§2000e, et. seq.; 42 U.S.C. §§1981, et. seq.; the Texas
Commission on Human Rights Act, Tex. Rev. Civ. Stat. Art. 5221k; the Americans
with Disabilities Act, 29 U.S.C. §§2000e, et. seq.; the Age Discrimination in
Employment Act; the Older Workers Benefits Protection Act; the federal Family
and Medical Leave Act; the Texas Labor Code, Section 451 et. seq.; and any and
all statutory and common law causes of action for defamation; slander; slander
per se; defamation per se; false light; tortious interference with prospective
business relationships; assault; sexual assault; battery; sexual harassment;
sexual discrimination; hostile work environment; discrimination; retaliation;
workers’ compensation retaliation; wrongful termination; intentional infliction
of emotional distress; breach of a duty or obligation of any kind or
description, including any implied covenant of good faith and fair dealing; and
for breach of contract or any tort whatsoever, as well as any expenses or
attorney’s fees associated with such Claims. The parties acknowledge that this
Release does not either affect the rights and responsibilities of the Equal
Employment Opportunity Commission to enforce the Age Discrimination in
Employment Act, or justify interfering with the protected right of an employee
to file a charge or participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission under the Age Discrimination in
Employment Act. In the event the Equal Employment Opportunity Commission
commences a proceeding against the Company

 

3

--------------------------------------------------------------------------------


 

in which Executive is a named party, Executive agrees to waive and forego any
monetary claims which may be alleged by the Equal Employment Opportunity
Commission to be owed to Executive. Notwithstanding the foregoing, nothing in
the provisions of this Release shall act as a release by the Executive of any
Claims against the Company with respect to (i) the enforcement of this Release,
(ii) any amounts or benefits to which the Executive is entitled under this
Release, (iii) the Executive’s rights under and in accordance with the terms of
any employee plan in which Executive participates, and (iv) any Claims arising
with respect to acts, events or occurrences taking place after the date of this
Release.

 

4.             Return of Company Property.  The Executive has returned or will,
within twenty-four hours of signing this Release, return to the Company all
property of the Company, including but not limited to, any computers,
telephones, documents, books, records (whether in electronic format or hard
copy), reports, files, correspondence, notebooks, manuals, notes,
specifications, mailing lists, credit cards and data in the Executive’s
possession or control. If the Executive later discovers that he has any secret
or confidential information remaining in his possession or control, the
Executive shall immediately return to the Company all such secret and
confidential information in the Executive’s possession and control, including
all copies and portions thereof.

 

5.             Confidentiality.  Each of the parties to this Release shall keep
confidential the specific terms of this Release, and shall not disclose the
terms of this Release to any person except, in the case of the Executive, to the
Executive’s spouse, and in the case of both parties, to their respective
financial, tax, and legal advisers of Executive and the Company, unless required
to disclose same to others by legal

 

4

--------------------------------------------------------------------------------


 

process, in which event the party so ordered shall to the extent practical under
the circumstances first give notice to the other party in order that such other
party may have an opportunity to seek a protective order. This Release may be
disclosed or appended as an exhibit to any securities or stock exchange filing
required to be made by the Company, however, after having been so disclosed or
appended, the parties shall remain obligated to keep confidential any
information not so disclosed.

 

6.             Restrictive Covenants.  Certain Restrictive Covenants, as set
forth in Section 8 of the Employment Agreement, specifically survive the
termination of the Employment Agreement and the parties’ rights and obligations
thereunder shall continue for the period so prescribed.

 

7.             Non-Admission.  This Separation Agreement shall not in any way be
construed as an admission by the Company or the other Releasees of any acts of
wrongdoing, harassment, retaliation, negligence, discrimination or violation of
any statute, law or legal right whatsoever against the Executive or any person
or entity, and Company specifically disclaims any such illegal discrimination or
violation against the Executive or any other person or entity.

 

8.             Non-Disparagement.  Executive shall not make any statements,
either directly or through other persons or entities, that are disparaging to
the Company or any of its affiliates, management, officers, directors,
shareholders, services, products, operations, prospects or other matters
relating to the Company’s businesses. The Company, through its officers and
directors, shall not make any statements, either directly or through other
persons or entities, that are disparaging to Executive.

 

5

--------------------------------------------------------------------------------


 

9.             Breach of Agreement.  As a further material inducement to enter
into this Separation Agreement, any party who breaches this Separation Agreement
must reimburse the non-breaching party for any and all loss, cost, damage or
expense, including without limitation, attorneys’ fees arising out of any breach
of this Separation Agreement.  In addition, any breach of this Separation
Agreement will entitle the non-breaching party to seek injunctive relief and to
recover any actual damages incurred as a result of said breach.

 

10.          Prior Representations.  The Executive represents and acknowledges
that in executing this Separation Agreement he is advised by his own counsel and
he does not rely and has not relied upon any prior or contemporaneous
representation made by the Company or its agents, representatives or attorneys
with regard to the subject matter of this Separation Agreement.

 

11.          Binding Effect.  This Separation Agreement shall be binding upon
the Executive and upon his heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of their heirs,
administrators, representatives, executors, successors and assigns.

 

12.          Controlling Law.  This Separation Agreement is made and entered
into within the State of Texas and shall, in all respects, be interpreted,
enforced and governed under the laws of the State of Texas without giving effect
to conflict-of-laws principles or any other principle that will result in the
application of the substantive laws of any other jurisdiction.  The language of
this Agreement shall, in all cases, be

 

6

--------------------------------------------------------------------------------


 

construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties.

 

13.          Severability.  Should any provision of this Separation Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions of this Separation Agreement shall not
be affected, and any illegal or invalid part, term, or provision, should not be
deemed to be part of this Separation Agreement, provided that any prior
agreements between the parties concerning confidentiality, non-disclosure and
non-competition shall remain in full force and effect to the extent that the
agreements protect confidentiality and prohibit specific disclosures and
competition.

 

14.          Counterparts.  This Separation Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall be deemed one and the same instrument.

 

15.          Entire Agreement.  This Separation Agreement sets forth the entire
agreement between the parties, and fully supersedes any and all prior written
and prior and contemporaneous oral agreements or understandings between the
parties pertaining to the subject matter in this Separation Agreement, provided
that any prior agreements between the parties concerning confidentiality,
non-disclosure and non-competition shall remain in full force and effect to the
extent that the agreements protect confidentiality and prohibit specific
disclosures and competition.  For the avoidance of doubt, the Indemnification
Agreement by and between the Company and the Executive,

 

7

--------------------------------------------------------------------------------


 

dated as of May 30, 2008, shall remain in full force and effect in accordance
with and subject to its terms and conditions.

 

16.          Revocation/Individual Rights.  The Company has advised the
Executive in writing to consult with an attorney prior to executing this
Release. By executing this Release, the Executive acknowledges that (a) the
Executive has been provided an opportunity to consult with an attorney or other
advisor of the Executive’s choice regarding the terms of this Release,
(b) Executive has been given twenty-one (21) days in which to consider whether
the Executive wishes to enter into this Release, (c) Executive has elected to
enter into this Agreement knowingly and voluntarily, (d) Executive’s waiver of
rights or claims is in exchange for the good and valuable consideration herein;
and (e) if Executive does so within fewer than twenty-one (21) days from receipt
of this Release, Executive has knowingly and voluntarily waived the remaining
time. This Release will become effective, enforceable and irrevocable on the
eighth day after the date on which it is executed by the Executive (the
“Effective Date”). During the seven-day period prior to the Effective Date, the
Executive may revoke this Release by delivering a written notice of revocation
to the Company.

 

17.          Consent to Board Action.  The Executive hereby consents to, and
expressly waives any and all notice of, all actions taken by the Board of
Directors of the Company and any committee thereof in connection with the
termination of the Employment Agreement, and further waives any right he may
have had to attend or be present at all meetings of the Board of Directors of
the Company and any committee thereof at which the termination of the Employment
Agreement was contemplated, discussed, or acted upon; provided, however, that
any such waiver of notice will not be

 

8

--------------------------------------------------------------------------------


 

interpreted as a waiver of any of Executive’s rights to which he is otherwise
entitled under the Employment Agreement.

 

[Signature page follows.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

SUPERMEDIA INC.

 

 

SCOTT W. KLEIN

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Scott W. Klein

 

Scott Klein Employment
Agreement

 

 

 

Notes

 

Severance

 

BAU

 

 

 

4.3

 

Lump Sum Pay in lieu of 45 day notice: ($480.77 per hr * 8hrs)*45 days =

 

ü

 

$

 173,077.20

 

 

 

less supplemental taxes and deductions

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (a)

 

Regular Base Salary Earnings for Oct. 4: $480.77 per hr * 8hrs =

 

ü

 

 

 

$

 3,846.16

 

less taxes and deductions

 

 

 

(express check processed 10/7; check delivered to home on 10/8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (a)

 

Unused Vacation: $480.769 per hr * 76 hrs =

 

ü

 

 

 

$

36,538.44

 

 less taxes and deductions

 

 

 

(express check processed 10/7; check delivered to home on 10/8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (b)

 

Reimburseable Business Expenses

 

ü

 

 

 

TBD- Request to Christine Oct. 6th

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (c)

 

Reimburseable Benefits

 

ü

 

 

 

TBD- Request to Christine Oct. 6th

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (d)

 

STI pro-rata:  1,000,000 Target STI * (277/365) =

 

8

 

$

 758,904.11

 

 

 

 

 

 

 

(Estimate provided assuming 100% performance; actual amount pending full year
performance %)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (e)

 

Severance: ($1,000,000 Base + $1,000,000 Target STI) * 2.0 factor =

 

8

 

$

4,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (f)

 

LTI: Shares forfeited = 78,999

 

 

 

$

0.00

 

 

 

 

 

 

 

LTI: Shares to Vest 100% upon separation agreement signage: 79,000

 

 

 

 

 

 

 

 

 

 

 

Shares to be Withheld for Taxes (10/6/2010): 28,795

 

 

 

$

 270,677.70

 

 

 

 

 

 

 

Shares to be Issued (10/6/2010): 50,205 @ $9.40 price =

 

F

 

$

 471,927.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (g)

 

Company Paid Health Plan (for 24 months until coverage is obtained under a
successor employer’s plan)

 

 

 

 

 

 

 

 

 

 

 

Remainder of 2010 Yr ($16,843 an / 12 = $1,404 * 3 mos)

 

 

 

$

 4,210.75

 

 

 

 

 

 

 

2011 Yr =

 

 

 

$

 14,972.00

 

 

 

 

 

 

 

2012 Yr = ($16,221.34 / 12) * 9 mos

 

 

 

$

 12,166.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (h)

 

Flex Spending:  $2,200 per mo * 24 mos =

 

8

 

$

 52,800.00

 

 

 

 

 

 

 

(409A will permit SuperMedia to pay $16,500 of this amount now)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (h)

 

Company Paid Financial Planning:  Up to $15,000 CEO Annual Fee * 2 years =

 

N

 

$

 30,000.00

 

 

 

 

 

 

 

(proxy value of service if opt in)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (h)

 

Company Paid Annual Physical Examination (2,000 * 2 yrs)

 

H

 

$

 4,000.00

 

 

 

 

 

 

 

(proxy value of service if opt in)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1 (i)

 

Company Paid Outplacement Services for up to 1 year (with a reputable firm
selected by the Company):

 

N

 

$

 9,500.00

 

 

 

 

 

 

 

(proxy value of service if opt in)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2 of February 11, 2010
Emergence Bonus Award
Agreement

 

Remaining Emergence Bonus Award

 

S

 

$

1,000,000.00

 

 

 

 

 

 

 

 

 

 

 

$

6,802,234.76

 

$

40,384.60

 

 

 

 

Note ü:

 

Cash to be paid from SuperMedia as soon as possible.

Note 8:

 

Cash to be paid by Supermedia 6 months after Mr. Klein’s termination date as
required by 409A

Note N:

 

Pending Mr. Klein’s decision to participate in perquisite; Cash/Invoice/Billing
to be processed between SuperMedia and Vendor.

Note H:

 

Pending Mr. Klein’s decision to participate in perquisite; Expense to be
submitted to SuperMedia for Reimbursement.

Note F:

 

Shares will vest upon receipt of and executed release of claims for Mr. Klein
(share price to be determined). SuperMedia to process lapse with BNY Mellon as
shares withheld to cover taxes. Participant can access BNY Mellon individual
account to take further action.

Note S:

 

Vested upon termination. Cash to be paid on the anniversary date of award on or
about Feb. 11, 2011

 

jan

 

31

 

31

 

feb

 

28

 

28

 

mar

 

31

 

31

 

apr

 

30

 

30

 

may

 

31

 

31

 

jun

 

30

 

30

 

jul

 

31

 

31

 

aug

 

31

 

31

 

sept

 

30

 

30

 

oct

 

31

 

4

 

nov

 

30

 

277

 

dec

 

31

 

 

 

 

 

365

 

 

 

 

 

Last Updated:       10/11/2010, 11:30 AM

 

--------------------------------------------------------------------------------